 

Exhibit 10.1

 

SUBCONTRACT AGREEMENT


 

THIS SUBCONTRACT AGREEMENT (this “Agreement”) is made as of February 14, 2014,
by and among Best Lockers, LLC, a limited liability company organized under the
laws of the State of Delaware (“Best”) and American Locker Security Systems,
Inc., a corporation organized under the laws of the State of Delaware (“ALSS”).
Best and ALSS are referred to herein collectively as the “Parties” and each
individually as a “Party.”

 

RECITALS

 

A.        ALSS and its Affiliates are engaged in the business of manufacturing,
installing, operating, maintaining and servicing mechanical and electronic
concession lockers.

 

B.        ALSS has entered into certain agreement, dated November 5, 2010, by
and among ALSS and Disneyland Resort, a division of Walt Disney Parks and
Resorts U.S., Inc. to provide lockers and concession services at Disneyland
Resort located in Anaheim, California (the “Disney Contract”). The Disney
Contract is attached hereto as Exhibit A.

 

C.        Disneyland Resort has approved the subcontracting arrangement
contemplated by this Agreement in connection with the Disney Contract, such
approval evidenced by that certain Amendment No. 4 to the Agreement dated
January 23, 2014, attached hereto as Exhibit B.

 

D.        The Parties have entered into that certain Asset Purchase Agreement
(the “Asset Purchase Agreement”), dated the date hereof, pursuant to which Best
has purchased from ALSS and its Affiliates all the assets related to the
Acquired Operations (except for the rights of ALSS and its Affiliates under the
Disney Contract), together with certain obligations and liabilities relating
thereto.

 

E.        Best desires to perform all of ALSS’s duties and obligations under the
Disney Contract, in exchange for the right to collect the revenues associated
with performance of the Disney Contract, and ALSS desires to engage Best to
perform such duties and obligations, all in the manner and subject to the terms
and conditions set forth herein.

 

F.        All of the capitalized terms not defined herein have the meaning
ascribed to them in the Asset Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

Section 1          Rights and Obligations under the Disney Contract. Subject to
the terms and conditions contained in this Agreement, as of and from the Closing
Date, ALSS, on behalf of itself and its Affiliates, hereby authorizes Best, at
Best’s expense, to perform all the obligations and receive all the benefits,
including the right to any payments or compensation under the Disney Contract,
of ALSS or its Affiliates under the Disney Contract. ALSS hereby appoints Best
as its exclusive agent and representative with respect to all matters pertaining
to the Disney Contract, with full power and authority to take all actions
independently and on behalf of ALSS in connection therewith, including, without
limitation, (a) rendering and receipt of all notices and payments required to be
made or received pursuant to the Disney Contract; (b) resolution of any dispute
with the counterparties thereto relating to the Disney Contract; and (c)
negotiation and execution of any amendments, renewals, or new agreements in
replacement of, the Disney Contract. Notwithstanding the foregoing, as between
ALSS and Best, Best will be solely responsible for performing any agreement or
commitment that Best make as an agent of, or otherwise on behalf of, ALSS.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2          Performance of Services.   Best does hereby assume and agree
to perform all the obligations of ALSS or its Affiliates under the Disney
Contract arising on or after the Closing Date. Best will be solely responsible
for all costs and expenses arising in connection with, or resulting from Best’s
performance under, the Disney Contract, from and after the Closing Date.
Notwithstanding any of the foregoing to the contrary, Best will not assume, and
ALSS will retain, the obligation to pay promptly when due all amounts owing to
Disney pursuant to the Disney Contract with respect to periods ending prior to
the Closing Date.

 

Section 3          Representations of ALSS.

 

(a)     Contracts and Commitments. With respect to ALSS’s obligations thereunder
and, with respect to the obligations of the other parties thereto, the Disney
Contract is valid, binding and enforceable in accordance with its respective
terms, and, assuming the consents and approvals set forth on Schedule 3.2 of the
Asset Purchase Agreement have been obtained, will continue to be valid, binding
and enforceable following the consummation of the subcontracting arrangement
contemplated by this Agreement. ALSS has performed all material obligations that
were required to be performed by it on or before the Closing Date under the
Disney Contract. ALSS is not in default under, or in breach of, nor in receipt
of any claim of default or breach, under the Disney Contract. Disney is not in
default, breach or noncompliance under the Disney Contract, and no event has
occurred which with the passage of time or the giving of notice or both would
result in a default, breach or event of noncompliance by ALSS or Disney under
the Disney Contract.

 

(b)     Customer Relationship. Neither ALSS nor any of its Affiliates has
received any oral or written notice or other statement from Disney or otherwise
has any Knowledge that Disney is considering or intends (a) to stop, limit,
change, adjust, alter or otherwise modify, materially and negatively, any of the
material terms (whether related to payment, price or otherwise) of the Disney
Contract, or (b) not to renew the Disney Contract on a basis substantially
consistent with the current terms of such Contracts.

 

Section 4          Term.   This Agreement will begin on the date hereof and will
continue in full force and effect until the earlier of: (a) the date on which
the Disney Contract is assigned from ALSS to Best or its Affiliates (provided
such assignment has been approved by Disney), or (b) the date on which the
Disney Contract has terminated.

 

Section 5          Covenants.

 

(a)     During the term of this Agreement, ALSS will not commit any act or
omission likely to have a material adverse impact on (i) the relationship
between Best and Disney; or (ii) the likelihood of a renewal or other extension
of the Disney Contract. ALSS and its Affiliates, at Best’s sole expense, will
cooperate with Best’s reasonable requests for assistance and information with
respect to the Disney Contract.

 

(b)     In the event ALSS receives any (i) payments with respect to services
provided under a Disney Contract after the Closing Date with respect to
performance of the Disney Contract during a period beginning on or after the
Closing Date, or (ii) notices or other correspondence or communication relating
to the Disney Contract, ALSS will promptly remit such payments, notices,
correspondence, or descriptions of such communication, as applicable, to Best at
the address provided by Best for notice in the Asset Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Except as otherwise provided herein, Best and ALSS will each pay its
own, fees, costs and expenses (including fees and expenses of legal counsel or
other representatives and consultants) incurred in connection with or related to
the subcontracting process, the negotiation of this Agreement, the performance
of the obligations hereunder, and the consummation of the transactions
contemplated hereby, including, without limitation, all fees, costs and expenses
arising from any breach of any provision of this Agreement.

 

(d)     In the event that Disney initiates an audit of the Acquired Operations
with respect to compliance with the ADA and/or PCI DSS, and upon the written
request of ALSS, Best shall (i) provide ALSS, or its designated representatives,
with timely updates regarding the status of such audit, and (ii) permit ALSS
reasonable access to the Disney Sites solely for purposes of monitoring the
audit; provided, that the foregoing covenant shall not apply to any audits
relating to PCI DSS compliance relating to periods beginning on or after Best’s
implementation of material changes to the manner in which the Acquired
Operations process credit card payments; provided, further, that in no event
shall Best be required to take any action prohibited by Disney or by the terms
of the Disney Contract in connection with satisfaction of the covenants
contained in this Section 5(d).

 

Section 6          Independent Contractor.

 

Best will perform the obligations under the Disney Contract as an independent
contractor and will have exclusive control and direction of its personnel
engaged in the performance of such obligations. Best assumes exclusive liability
for the payment of any taxes payable in respect of Best’s income, any local,
state, and federal payroll taxes or contribution for unemployment insurance,
worker’s compensation, pensions, social security, and/or similar obligations
however titled for its personnel and agrees to comply with all applicable rules
and regulations pertaining to such obligations.

 

Section 7          No Third Party Beneficiaries.   This Agreement will not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

Section 8          Entire Agreement.   This Agreement (including the Exhibits),
the Asset Purchase Agreement and other Transaction Documents constitute the
entire agreement between the Parties and supersede any prior understandings,
agreements or representations by or between the Parties, written or oral, that
may have related in any way to the subject matter hereof. The Parties agree that
prior drafts of this Agreement will be deemed not to provide any evidence as to
the meaning of any provision hereof or the intent of the Parties with respect
hereto. To the extent that there is any conflict between the provisions of this
Agreement and the Asset Purchase Agreement, the provisions of the Asset Purchase
Agreement shall control.

 

Section 9          Assignment; Successors and Assigns.   Best will not assign
its rights or delegate or subcontract its duties under this Agreement, without
the express prior written consent of ALSS; except that Best may, without the
consent of ALSS, assign its rights hereunder for collateral security purposes to
any lender providing financing to Best or any of its Affiliates or any agent
acting on behalf of such lender, and any such lender or agent may exercise all
of the rights and remedies of Best hereunder. This Agreement will be binding
upon and inure to the benefit of the Parties named herein and their respective
successors, permitted assigns, heirs, transferees, executors, administrators and
legal representatives.

 

Section 10        Counterparts; Delivery by Facsimile or PDF.   This Agreement
may be executed in one or more counterparts, including by facsimile or portable
document format (.pdf), all of which taken together will constitute one and the
same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 11        Descriptive Headings.   The headings and captions used in this
Agreement and the table of contents to this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

Section 12        Notices.   All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a Party when delivered in accordance with the notice
provisions set forth in the Asset Purchase Agreement.

 

Section 13        Governing Law.   All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement will be
governed by and construed in accordance with the domestic laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
the State of Delaware.

 

Section 14        Consent to Jurisdiction.   Each Party (a) irrevocably submits
to the exclusive jurisdiction of the state courts of the State of Delaware
located in New Castle County or the United States District Court for the
District of Delaware for the purpose of any Action arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) waives, to the
extent not prohibited by any Legal Requirement, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above named courts is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) agrees not to commence any Action arising out of or based upon this
Agreement or relating to the subject matter hereof other than before one of the
above named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such Action to any court other
than one of the above named court whether on the grounds of inconvenient forum
or otherwise. Each Party consents to service of process in any such proceeding
in any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
in the notice provisions set forth in the Asset Purchase Agreement is reasonably
calculated to give actual notice.

 

Section 15        WAIVER OF JURY TRIAL.   TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES AND COVENANTS
THAT IT NOT WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY ACKNOWLEDGES THAT IT
HAS BEEN INFORMED BY THE OTHER PARTY THAT THIS SECTION 8.14 CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THE PARTIES ARE RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Section 16         Amendments and Waivers.   No amendment of any provision of
this Agreement will be valid unless the same will be in writing and signed by
the Parties. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 17          Incorporation of Schedules and Exhibits.   The Schedules and
the exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

(Signature Page Follows.)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Subcontract Agreement as of
the date first above written.

 

 

BEST:

 

 

BEST LOCKERS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ George H. Oelschig, Jr.

 

 

Name:

George H. Oelschig, Jr.

 

 

Its:

Authorized Signatory

 



 



     

 

 





ALSS:



 

AMERICAN LOCKER SECURITY SYSTEMS, INC.



 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Johnston

 

 

Name:

Anthony Johnston

 

 

Its:

President and Chief Executive Officer

 



 

 

 

 

 

Signature Page to Subcontract Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Disney Contract

 

 

 

 

 

 

 

 

 

 

(See attached.)

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

  

Disney Approval Required under the Disney Contract

 

 

 

 

 

 

 

 

 

 

(See attached.)

 